OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OF TEXAS
                  OFlPl©HBOXPiOJ!GAmOL S™TO

                  STATE OF TEXAS          g«        t&08RSi' -,.<=-->>        w
                  PENALTY FOR
                  PRIVATE USE            •If?                 ZIP 78701
                                                              02 W
                                          -0. U-V             0001401603OCT    22   2015
10/21/2015
DIXON, RICHARD LEE              tr, Ct. ^^512251                          WR-83,966-01
This is to advise that the Court has'denild without written order motion for leave to
file the original application for writ bLma'ncla^usf*'
                                         '"''''"'"'                 Abel Acosta, Clerk
                               RICHARD LEE DIXON
                               DALLAS.CQUNXY.



                            NOT IN DALLAS

                               •jr